                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                    6   (702) 384-7000
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8

                                                                    9                          IN THE UNITED STATES DISTRICT COURT
                                                                   10                                 FOR THE DISTRICT OF NEVADA
                                                                   11
                                                                                                                       ***
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                         JOHN GILARDI,                                       Case No. 2:19-cv-00669-JCM-CWH
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                Plaintiff,
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                         JOINT STIPULATION AND ORDER
                                                                         v.                                                   EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                         UNION LLC’S TIME TO FILE AN
                                                                         LVNV FUNDING, LLC, TRANS UNION,                      ANSWER OR OTHERWISE RESPOND
                                                                   16
                                                                         LLC, AND EXPERIAN INFORMATION                        TO PLAINTIFF’S COMPLAINT (FIRST
                                                                   17    SOLUTIONS, INC.,                                     REQUEST)

                                                                   18                           Defendants.

                                                                   19
                                                                               Plaintiff John Gilardi (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and
                                                                   20
                                                                        through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   21

                                                                   22   to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

                                                                   23          On April 18, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   24
                                                                        answer or otherwise respond to Plaintiff’s Complaint is May 14, 2019. Trans Union needs additional
                                                                   25
                                                                        time to locate and assemble the documents relating to Plaintiff’s claims, then Trans Union’s counsel
                                                                   26
                                                                        will need additional time to review the documents and respond to the allegations in Plaintiff’s
                                                                   27

                                                                   28   Complaint.

                                                                                                                         1                             KB/26189
                                                                    1             Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including June 4, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                                  DATED this 13th day of May, 2019.
                                                                    5                                                                   ALVERSON TAYLOR & SANDERS
                                                                    6
                                                                                                                                        _/s/ Trevor R. Waite_________________
                                                                    7                                                                   KURT R. BONDS, ESQ.
                                                                                                                                        Nevada Bar #6228
                                                                    8                                                                   TREVOR R. WAITE, ESQ.
                                                                                                                                        Nevada Bar #13779
                                                                    9
                                                                                                                                        6605 Grand Montecito Parkway, Suite 200
                                                                   10                                                                   Las Vegas, Nevada 89149
                                                                                                                                        Telephone: (702) 384-7000/Fax: (702) 385-700
                                                                   11                                                                   kbonds@alversontaylor.com
                                                                                                                                        twaite@alversontaylor.com
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                                        Counsel for Trans Union LLC
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                                        COGBURN LAW OFFICES
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                                        /s/ Erik W. Fox
                                           LAWYERS

                                           SUITE 200




                                                                   15                                                                   Erik W. Fox, Nevada Bar No. 8804
                                                                                                                                        Jamie S. Cogburn, Nevada Bar No. 8409
                                                                   16
                                                                                                                                        2580 St. Rose Parkway, Suite 330
                                                                   17                                                                   Henderson, NV 89074
                                                                                                                                        Telephone: (702) 748-7777/Fax: (702) 966-3880
                                                                   18                                                                   ewf@cogburncares.com
                                                                                                                                        jsc@cogburncares.com
                                                                   19
                                                                                                                                        Counsel for Plaintiff
                                                                   20

                                                                   21                                                                  ORDER

                                                                   22             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   23   otherwise respond is so ORDERED AND ADJUDGED.
                                                                   24                         15              May
                                                                                  Dated this ______ day of ______________________, 2019.
                                                                   25

                                                                   26
                                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                                   27

                                                                   28   N:\kurt.grp\CLIENTS\26100\26189\pleadings\Gilardi John-Joint Stip for Extension of Time to Respond P's Complaint.doc

                                                                                                                                            2                                          KB/26189
